                                                                       Larry R. Woolford
                                                                       Sanders Poulson Woolford, LLC
                                                                       636 Harris Street
                                                                       Juneau, AK 99801
                                                                       (907) 586-6529
                                                                       larry@spw.law

                                                                       Attorney for the Plaintiff
                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                      DISTRICT OF ALASKA AT KETCHIKAN
                                                                       Adam Warren,
                                                                                       Plaintiff,
                                                                               v.
                                                                       3M COMPANY,
                                                                                       Defendant.                          Case No.

                                                                                                           COMPLAINT FOR DAMAGES
                                                                               Plaintiff Adam Warren, through counsel, Sanders Poulson Woolford, LLC, alleges against the
                                                                       defendant, 3M Company, as follows:

                                                                                                      Parties, Jurisdiction and Venue

                                                                               1.      The plaintiff, Adam Warren, is a resident of Ketchikan, Alaska.
                                                                               2.      3M Company (“3M”) is a business corporation organized under the laws of
                                                                       Delaware, with its principal place of business in Minnesota.
                                                                               3.      This court has subject matter jurisdiction over this action under 28 U.S.C. § 1332
Sanders Poulson Woolford, LLC




                                                                       because complete diversity of citizenship exists between the parties and the amount in controversy is
                           (907) 586-6529 • (907) 586-6329 Facsimile




                                                                       greater than $75,000.
                                                                               4.      This court has personal jurisdiction over the defendant because 3M is properly
                                     Juneau, Alaska 99801
                                     Attorneys at Law
                                       636 Harris Street




                                                                       authorized to transact business in Alaska by the Alaska Department of Commerce, Community and
                                                                       Economic Development, and may be served with process through its registered agent: Corporation
                                                                       Service Company, 9360 Glacier Hwy., Ste. 202, Juneau, AK 99801.
                                                                               5.      Venue is proper under 28 U.S.C. § 1391.




                                                                       Complaint for Damages
                                                                       Warren v. 3M
                                                                       Page 1 of 10
                                                                         Case     3:19-cv-00286-SLG      Document 1 Filed 11/05/19 Page 1 of 10
                                                                                                              Factual Background

                                                                               6.      Based upon information and belief, and in part upon the pleadings and allegations
                                                                       contained in United States ex rel Moldex-Metric, Inc. v 3M Company, Case No 3:16-cv-01533-
                                                                       DCC (D.S.C.2016), the plaintiff states as follows:
                                                                                                       3M’s Defective Combat Arms™ Earplugs
                                                                               7.      On July 26, 2018, the defendant agreed to pay $9.1 million to resolve allegations
                                                                       that it knowingly sold the dual-ended Combat Arms™ Earplugs to the United States military without
                                                                       adequately warning about defects and/or disclosing defects that hampered the effectiveness of the
                                                                       hearing protection device. See United States Department of Justice, 3M Company Agrees to Pay 91
                                                                       Million to Resolve Allegations That it Supplied the United States With Defective Dual-Ended
                                                                       Combat Arms Earplugs (Jul. 26, 2018), available at https://www.justice.gov/opa/pr/3m-company-
                                                                       agrees-pay-91-million-resolve-allegations-it-supplied-united-states-defective-dual (last visited
                                                                       September 21, 2019).
                                                                               8.      The defendant’s dual-ended Combat Arms™ earplugs are non-linear, or selective
                                                                       attenuation, earplugs, which were designed to provide soldiers with two different options for hearing
                                                                       attenuation depending upon how the plugs are worn. Both sides of the dual-ended earplugs were
                                                                       purported to provide adequate protection for soldier’s ears when worn.
                                                                               9.      If worn in the “closed” or “blocked” position (olive end in), the earplugs are intended
                                                                       to act as a traditional earplug and block, or at least significantly reduce, as much sound as possible.
                                                                               10.     If worn in the “open” or “unblocked” position (yellow end in), the earplugs are
                                                                       intended to block, or at least significantly reduce, loud impulse sounds such as battlefield explosions
Sanders Poulson Woolford, LLC


                           (907) 586-6529 • (907) 586-6329 Facsimile




                                                                       and artillery fire, while still allowing the user to hear quieter noises, such as commands spoken by
                                                                       fellow soldiers, or approaching enemy combatants.
                                     Juneau, Alaska 99801
                                     Attorneys at Law
                                       636 Harris Street




                                                                               11.     Defendant’s standard fitting instructions state the wearer is to grasp the earplug by
                                                                       the stem and insert it into the ear canal.
                                                                               12.     The design of the earplug prevents a snug fit in the ear canal of the wearer, an
                                                                       inherent defect about which there was no adequate warning.
                                                                               13.     When inserted according to the defendant’s standard fitting instructions, the edge of
                                                                       the third flange of the non-inserted end of the earplug presses against the wearer’s ear canal and




                                                                       Complaint for Damages
                                                                       Warren v. 3M
                                                                       Page 2 of 10
                                                                         Case     3:19-cv-00286-SLG       Document 1 Filed 11/05/19 Page 2 of 10
                                                                       folds back to its original shape, thereby loosening the seal in the ear canal and providing inadequate
                                                                       protection.
                                                                                14.    Because the earplugs are symmetrical, the standard fitting instructions will result in a
                                                                       loosening of the seal whether either side is inserted into the ear canal
                                                                                15.    These earplugs were originally created by a company called Aearo Technologies
                                                                       (“Aearo” or “3M/Aearo”).
                                                                                16.    Defendant 3M acquired Aearo in 2008, including Aearo’s liabilities, and thus 3M is
                                                                       liable for Aearo’s conduct as alleged herein.
                                                                                17.    Earplugs like the dual-ended Combat Arms™ earplugs are sold with a stated Noise
                                                                       Reduction Rating (“NRR”) 1 that should accurately reflect the effectiveness of hearing protection
                                                                                18.    The military likely purchased, at a minimum, one pair of 3M’s Combat Arms™
                                                                       earplugs for each deployed soldier annually involved in certain foreign engagements between at least
                                                                       2003 and at least 2015. See McIlwain, D. Scott et al., Heritage ofArmy Audiology and the Road
                                                                       Ahead The Army Hearing Program, AMERICAN JOURNAL OF PUBLIC HEALTH, Vol. 98 No. 12
                                                                       (Dec 2008).
                                                                                19.    3M’s/Aearo’s dual-ended Combat Arms™ earplugs were sold to the military
                                                                       beginning in at least late 2003 and continued to be sold directly and indirectly by 3M to the military
                                                                       until at least late 2015, when Defendant discontinued the earplugs.
                                                                                20.    The defective earplugs have not been recalled and therefore could very well be in
                                                                       continued use by soldiers and others.
                                                                                                                  History ofTesting
Sanders Poulson Woolford, LLC




                                                                                                             Januarv 2000 Testing
                           (907) 586-6529 • (907) 586-6329 Facsimile




                                                                                21.    Employees from 3M/Aearo began testing the dual-ended Combat Arms™ earplugs in
                                                                       approximately January 2000.
                                     Juneau, Alaska 99801
                                     Attorneys at Law
                                       636 Harris Street




                                                                                22.    3M/Aearo chose to conduct the testing at its own laboratory rather than an outside
                                                                       independent laboratory.

                                                                       1Noise  Reduction Rating NRR is a unit of measurement used to determine the effectiveness of
                                                                       hearing protection devices to decrease sound exposure within a given working environment.
                                                                       Classified by their potential to reduce noise in decibels (dB), a term used to categorize the power or
                                                                       density of sound, hearing protectors must be tested and approved by the American National
                                                                       Standards Institute (ANSI) in accordance with the Occupational Safety Health Administration
                                                                       (OSHA). The higher the NRR number associated with a hearing protector the greater the potential
                                                                       for noise reduction.

                                                                       Complaint for Damages
                                                                       Warren v. 3M
                                                                       Page 3 of 10
                                                                         Case     3:19-cv-00286-SLG       Document 1 Filed 11/05/19 Page 3 of 10
                                                                               23.     3M/Aearo’s employees personally selected ten test subjects (some of whom were
                                                                       also employees of 3M/Aearo) to test the dual-ended Combat Arms™ earplugs.
                                                                               24.     3M/Aearo’s employees intended to test: (1) the subject’s hearing without an earplug
                                                                       inserted; (2) the subject’s hearing with the open/unblocked (yellow) end of the dual-ended Combat
                                                                       Arms™ earplug inserted; and (3) the subject’s hearing with the closed/blocked (olive) end of the
                                                                       dual-ended Combat Arms™ earplug inserted. This testing was designed to provide data regarding the
                                                                       NRR of the dual-ended Combat Arms™ earplugs.
                                                                               25.     3M/Aearo personnel monitored the results of each subject as the test was performed
                                                                       and could thus stop the test if the desired NRR results were not achieved.
                                                                               26.     Eight of the ten subjects were tested using both the open and closed end of the Dual-
                                                                       ended Combat Arms™ earplug.
                                                                               27.     Testing of the eight subjects suggested an average NRR of 10 9 which was far below
                                                                       the adequate NRR that 3M /Aearo personnel would and should have expected for the closed end.
                                                                               28.     3M/Aearo prematurely terminated the January 2000 testing of the closed end of the
                                                                       Dual-ended Combat Arms™ earplug.
                                                                               29.     3M/Aearo personnel determined that when the closed, olive end of the earplug was
                                                                       inserted into the wearer’s ear according to standard fitting instructions, the basal edge of the third
                                                                       flange of the open, yellow end would press against the wearer’s ear and fold backwards. When the
                                                                       inward pressure on the earplug was released, the yellow side flanges would return to their original
                                                                       shape and cause the earplug to loosen, often imperceptibly to the wearer.
                                                                               30.     The symmetrical nature of the earplug prevents a snug fit when worn either “open” or
Sanders Poulson Woolford, LLC




                                                                       “closed” according to the standard fitting instructions
                           (907) 586-6529 • (907) 586-6329 Facsimile




                                                                               31.     3M/Aearo personnel determined that a snug fit requires the flanges on the opposite,
                                                                       non-inserted end of the ear plug to be folded back prior to insertion.
                                     Juneau, Alaska 99801
                                     Attorneys at Law
                                       636 Harris Street




                                                                               32.     3M/Aearo personnel decided not to test the closed end of the dual-ended Combat
                                                                       Arms™ earplug for two of the ten subjects because the results were well below the intended and
                                                                       desired NRR.
                                                                               33.     3M/Aearo completed testing of all ten subjects with the open end of the dual-ended
                                                                       Combat Arms™ earplug to obtain a facially invalid -2 NRR, which would indicate that the closed end
                                                                       of the earplug actually amplified sound.




                                                                       Complaint for Damages
                                                                       Warren v. 3M
                                                                       Page 4 of 10
                                                                         Case     3:19-cv-00286-SLG      Document 1 Filed 11/05/19 Page 4 of 10
                                                                               34.      3M/Aearo represented the -2 NRR as a “0” NRR which 3M/Aearo has displayed on
                                                                       its packaging since its launch.
                                                                               35.      3M/Aearo falsely touts the “0” NRR as a benefit of the dual-ended Combat Arms™
                                                                       earplug by suggesting that soldiers will be able to hear their fellow soldiers and enemies while still
                                                                       providing some protection. As stated, however, the ”true” -2 NRR actually amplifies sound, thereby
                                                                       exposing the wearer to harm.
                                                                                                             February 2000 Testing
                                                                               36.      Upon identifying the fit issue, 3M/Aearo re-tested the olive, closed end of the dual-
                                                                       ended Combat Arms™ earplug in February 2000 using different fitting instructions.
                                                                               37.      When testing the closed end, 3M/Aearo personnel folded back the yellow flanges on
                                                                       the open end of the dual-ended Combat Arms™ earplug prior to insertion.
                                                                               38.      Using this modified fitting procedure, 3M/Aearo achieved a “22” NRR on the closed
                                                                       end of the dual-ended Combat Arms™ earplug.
                                                                               39.      3M, however, never properly warned servicemen that the only potential way to
                                                                       achieve this purported NRR was to modify the dual-ended Combat Arms™ earplug by folding the
                                                                       yellow flanges on the opposite end.
                                                                               40.      The yellow open end of the dual-ended Combat Arms™ earplug was not re-tested
                                                                       using the modified fitting procedure.
                                                                                                     Defendant’s Representations and Omissions
                                                                               41.      Since 2003, 3M/Aearo has been awarded multiple Indefinite Quantity Contracts
                                                                       (“IQCs”) from the U..S military in response to a Request for Proposals (“RFP”).
Sanders Poulson Woolford, LLC




                                                                               42.      From 2003 to 2012, 3M/Aearo was the exclusive supplier of these type of earplugs
                           (907) 586-6529 • (907) 586-6329 Facsimile




                                                                       to the U S military.
                                                                               43.      3M/Aearo was aware of the design defects alleged herein in as early as 2000.
                                     Juneau, Alaska 99801
                                     Attorneys at Law
                                       636 Harris Street




                                                                               44.      Accordingly, the defects of the dual-ended Combat Arms™ earplugs were known to
                                                                       the defendant many years before 3M/Aearo became the exclusive provider of the earplugs to the
                                                                       U.S. military.
                                                                               45.      3M/Aearo knew at the time it bid for the initial IQC that the dual-ended Combat
                                                                       Arms™ earplugs had dangerous design defects as they would not adequately protect the users from
                                                                       loud sounds and did not adequately warn of the defects or adequately warn how to wear the earplugs




                                                                       Complaint for Damages
                                                                       Warren v. 3M
                                                                       Page 5 of 10
                                                                         Case     3:19-cv-00286-SLG       Document 1 Filed 11/05/19 Page 5 of 10
                                                                               46.      3M/Aearo responded to the military’s RFPs with express certifications that its
                                                                       earplugs complied with the Salient Characteristics of Medical Procurement Item Description
                                                                       (“MPID”) of Solicitation No. SP0200-06-R-4202.
                                                                               47.      3M/Aearo knew at the time it made its certifications that the earplugs did not comply
                                                                       with the MPID.
                                                                               48.      3M/Aearo knew the design defects could cause the earplugs to loosen in the wearer’s
                                                                       ear imperceptibly to the wearer, and even trained audiologists visually observing a wearer, thereby
                                                                       permitting damaging sounds to enter the ear canal by traveling around the outside of the earplug
                                                                       while the user and or audiologist incorrectly believes that the earplug is working as intended.
                                                                               49.      The pertinent Salient Characteristics set forth in the MPID, uniform across all RFPs,
                                                                       in relevant part are as follows:
                                                                                      2.1.1. Ear plugs shall be designed to provide protection from the impulse
                                                                                      noises created by military firearms, while allowing the wearer to clearly hear
                                                                                      normal speech and other quieter sounds, such as voice commands, on the
                                                                                      battlefield.

                                                                                      2.2.2. The sound attenuation of both ends of the ear plugs shall be tested in
                                                                                      accordance with ANSI S3.19….

                                                                                      2.4.     Workmanship. The ear plugs shall be free from all defects that
                                                                                      detract from their appearance or impair their serviceability

                                                                                      2.5.    Instructions. lllustrated instructions explaining the proper use and
                                                                                      handling of the ear plugs shall be supplied with each unit….

                                                                               50.      The Environmental Protection Agency (“EPA”) has also promulgated regulations
Sanders Poulson Woolford, LLC


                           (907) 586-6529 • (907) 586-6329 Facsimile




                                                                       pursuant to the Noise Control Act 42 U.S.C. § 4901 et seq., that govern the testing and attendant
                                                                       labeling of hearing protective devices like the dual-ended Combat Arms™ earplugs. Specifically, 40
                                     Juneau, Alaska 99801
                                     Attorneys at Law




                                                                       C.F.R. § 211.206-1 provides that:
                                       636 Harris Street




                                                                                      The value of sound attenuation to be used in the calculation of the Noise
                                                                                      Reduction Rating must be determined according to the “Method for the
                                                                                      Measurement of Real Ear Protection of Hearing Protectors and Physical
                                                                                      Attenuation of Earmuffs.” This standard is approved as the American National
                                                                                      Standards Institute Standard (ANSI STD) S3.19-1974.

                                                                               51.      Additionally, 40 C.F.R. §    211.204-4(e) of the EPA regulations requires certain
                                                                       “supporting information” must accompany hearing protection devices sold in the United States:



                                                                       Complaint for Damages
                                                                       Warren v. 3M
                                                                       Page 6 of 10
                                                                         Case     3:19-cv-00286-SLG       Document 1 Filed 11/05/19 Page 6 of 10
                                                                                        The following minimum supporting information must accompany the device in
                                                                                        a manner that insures its availability to the prospective user. In the case of bulk
                                                                                        packaging and dispensing such supporting information must be affixed to the
                                                                                        bulk container or dispenser in the same manner as the label and in a readily
                                                                                        visible location….
                                                                                        Instructions as to the proper insertion or placement of the device.
                                                                                        Emphasis added.
                                                                               52.      3M/Aearo knowingly used the deliberately flawed retest of the closed end of the
                                                                       earplugs to sell dual-ended Combat Arms™ earplugs to the military with the representation that they
                                                                       possess a “22” NRR in the closed position.
                                                                               53.      The defendant includes standard instructions for “proper use" of the earplugs in the
                                                                       packaging for the earplugs as required by the EPA, Noise Control Act, and the MPID.
                                                                               54.      The defendant’s standard instructions for proper use of its dual-ended Combat
                                                                       Arms™ earplugs do not instruct wearers to fold back the flanges of the opposite end before inserting
                                                                       the plug into the ear.
                                                                               55.      Instead, the defendant improperly instructs wearers to simply insert the earplugs into
                                                                       the ear canal.
                                                                               56.      By failing to instruct wearers of the dual-ended Combat Arms™ earplug to fold back
                                                                       the flanges on the open unblocked end of the plug before inserting the closed blocked end of the plug
                                                                       into their ears (which is necessary to achieve the “22” NRR and avoid the defect associated with the
                                                                       short stem), 3M/Aearo falsely overstates the amount of hearing protection provided by the closed
                                                                       end of the plug.
                                                                               57.      3M/Aearo’s packaging and marketing of such earplugs with a labeled NRR of “22”
Sanders Poulson Woolford, LLC


                           (907) 586-6529 • (907) 586-6329 Facsimile




                                                                       thereby misleads the wearer and has likely caused thousands of soldiers to suffer significant hearing
                                                                       loss and tinnitus in addition to exposing millions more to the risk caused by 3M/Aearo’s defective
                                     Juneau, Alaska 99801
                                     Attorneys at Law




                                                                       earplugs.
                                       636 Harris Street




                                                                               58.      Despite knowing that its flawed testing involved steps to manipulate the fit of the
                                                                       earplug, 3M/Aearo’s standard instructions for use of the earplugs do not instruct, and never have
                                                                       instructed, the wearer to fold back the flanges on the open end of the plug before inserting the closed
                                                                       end of the plug into their ears, which is necessary to achieve the “22” NRR and avoid the defect
                                                                       associated with the short stem.
                                                                               59.      3M/Aearo’s instructions instead have provided standard fitting instructions for
                                                                       inserting the earplug on both ends which are facially inadequate.

                                                                       Complaint for Damages
                                                                       Warren v. 3M
                                                                       Page 7 of 10
                                                                         Case     3:19-cv-00286-SLG         Document 1 Filed 11/05/19 Page 7 of 10
                                                                               60.     3M/Aearo was aware prior to selling the earplugs to the military that its testing
                                                                       procedures and fitting instructions were unlawfully manipulated to obtain the NRRs it wanted on
                                                                       both ends of the dual-ended Combat Arms™ earplug and 3M/Aearo continued to use these
                                                                       inaccurate NRRs to market the earplugs to the military for more than ten years without disclosing the
                                                                       design defect in the earplugs.
                                                                               61.     Plaintiff reserves the right to supplement these facts after discovery
                                                                                                                  Plaintiff Adam Warren
                                                                               62.     Plaintiff Adam Warren joined the U.S. Army in 2003 at the age of 18. His MOS/job
                                                                       was 11B, which is an infantryman.
                                                                               63.     Prior to joining the Army, the plaintiff had never suffered from nor been diagnosed
                                                                       with tinnitus or hearing loss.
                                                                               64.     During the time of the plaintiff’s service, the only earplugs issued to soldiers were the
                                                                       dual-ended Combat Arms™ earplugs.
                                                                               65.     The plaintiff was issued and used the dual-ended Combat Arms™ earplugs when
                                                                       firing weapons and around other large noises throughout his service, including while stationed at
                                                                       Camp Casey in South Korea and Fort Carson in Colorado.
                                                                               66.     The plaintiff also used the dual-ended Combat Arms™ earplugs while serving on two
                                                                       deployments in Iraq as part of Operation Iraqi Freedom. The plaintiff was involved with multiple
                                                                       small arms engagements throughout both deployments.
                                                                               67.     The plaintiff wore the dual-ended Combat Arms™ earplugs consistent with 3M’s
                                                                       instructions
Sanders Poulson Woolford, LLC




                                                                               68.     The plaintiff was never instructed to fold back the flanges of the earplugs opposite of
                           (907) 586-6529 • (907) 586-6329 Facsimile




                                                                       the side he inserted into his ear canal.
                                                                               69.     Since using the dual-ended Combat Arms™ earplugs, the plaintiff has been diagnosed
                                     Juneau, Alaska 99801
                                     Attorneys at Law
                                       636 Harris Street




                                                                       with tinnitus and has an open claim with the VA for hearing loss.

                                                                                                  First Cause of Action: Product Defect

                                                                               70.     The 3M dual-ended Combat Arms™ Earplugs were defective when they left the
                                                                       possession of 3M.
                                                                               71.     The earplugs failed to perform as safely as an ordinary consumer would expect when
                                                                       used in an intended or reasonably foreseeable manner.


                                                                       Complaint for Damages
                                                                       Warren v. 3M
                                                                       Page 8 of 10
                                                                         Case     3:19-cv-00286-SLG        Document 1 Filed 11/05/19 Page 8 of 10
                                                                                72.        The use of the earplugs in a manner that was reasonably foreseeable by 3M involved
                                                                       a substantial danger that would not be readily recognized by the ordinary user of the cutter and 3M
                                                                       failed to give adequate warning of such danger.
                                                                                73.        The defect in the product was the cause of the plaintiff’s injuries.

                                                                                                       Second Cause of Action:Negligence

                                                                                74.        3M owed the plaintiff a duty to use reasonable care in the design, manufacture,
                                                                       inspection, testing, sale, and marketing of the dual-ended Combat Arms™ Earplugs so that they
                                                                       would be reasonably safe for their intended use and for other uses.
                                                                                75.        3M breached that duty and was therefore negligent.
                                                                                76.        3M’s negligence was a substantial factor in causing the plaintiff’s harm.

                                                                                                  Third Cause of Action: Breach of Warranty

                                                                                77.        The 3M dual-ended Combat Arms™ Earplugs were not fit for the ordinary purpose
                                                                       for which they were used, were not adequately labeled, did not come with adequate warnings, and
                                                                       otherwise breached various express and implied warranties.

                                                                                                  Fourth Cause of Action: Misrepresentation

                                                                                78.        3M made false or misleading statements regarding the effectiveness and proper use
                                                                       of its dual-ended Combat Arms™ Earplugs.
                                                                                79.        3M knew, or should have known, that those statements were false or misleading when
                                                                       it made them.
Sanders Poulson Woolford, LLC


                           (907) 586-6529 • (907) 586-6329 Facsimile




                                                                                80.        3M intended, or had reason to expect, that users of the earplugs, including the
                                                                       plaintiff, would rely on its statements, and failed to use reasonable care when making the statements.
                                                                                81.        The plaintiff justifiably relied on the statements.
                                     Juneau, Alaska 99801
                                     Attorneys at Law
                                       636 Harris Street




                                                                                82.        The plaintiff suffered a monetary loss.
                                                                                83.        The plaintiff’s reliance on the statement was a substantial factor in causing the
                                                                       plaintiff’s loss.

                                                                                                                      Relief Sought

                                                                                As a direct result of the defendant’s defective product, negligence, breach of warranty, and
                                                                       misrepresentation, Adam Warren has suffered substantial damage, including but not limited to:


                                                                       Complaint for Damages
                                                                       Warren v. 3M
                                                                       Page 9 of 10
                                                                         Case     3:19-cv-00286-SLG           Document 1 Filed 11/05/19 Page 9 of 10
                                                                       severe and permanent physical injury; pain and suffering; severe and permanent emotional distress;
                                                                       loss of enjoyment of life; loss of past and future income and other economic losses; and past and
                                                                       future medical and related expenses in excess of $75,000, the exact amount to be proven at trial.
                                                                              In addition, the conduct of the defendant was reckless, grossly negligent, and in disregard of
                                                                       the plaintiff’s safety and well being. The plaintiff is therefore entitled to an award of punitive
                                                                       damages.
                                                                              WHEREFORE, the plaintiff requests a jury trial, and judgment against the defendant as
                                                                       follows:
                                                                              1. His past and future special and general damages;
                                                                              2. Punitive damages;
                                                                              2. Costs and attorney fees incurred in this action; and
                                                                              3. Such further relief as the court deems appropriate.
                                                                              Dated this 4th day of November, 2019.
                                                                                                                      SANDERS POULSON WOOLFORD, LLC
                                                                                                                      Attorneys for the Plaintiff



                                                                                                                      /s/ Larry R. Woolford
                                                                                                                      Larry R. Woolford, AK Bar No. 9806023
                                                                                                                      larry@spw.law
Sanders Poulson Woolford, LLC


                           (907) 586-6529 • (907) 586-6329 Facsimile
                                     Juneau, Alaska 99801
                                     Attorneys at Law
                                       636 Harris Street




                                                                       Complaint for Damages
                                                                       Warren v. 3M
                                                                       Page 10 of3:19-cv-00286-SLG
                                                                         Case     10                    Document 1 Filed 11/05/19 Page 10 of 10
